 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          PHILADELPHIA INDEMNITY
          INSURANCE COMPANY,
 8
                                Plaintiff,
 9                                                        C16-1912 TSZ
              v.
10                                                        MINUTE ORDER
          MATTHEW C ROWLEN,
11
                                Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     Plaintiff’s Motion for Second Supplemental Judgment against Defendant
   Matthew C. Rowlen, docket no. 24, is DENIED. Plaintiff seeks a supplemental default
15
   judgment against Defendant for fees and costs incurred during efforts to enforce this
   Court’s earlier default judgments, docket nos. 17 & 23. See Decl. of J. Sokol, docket
16
   no. 25, Ex. A (listing (1) fees and costs associated with analyzing this Court’s prior
   orders, (2) preparing correspondence regarding indemnification, (3) research and writing
17
   related to various writs of garnishment and efforts to register foreign judgments, and (4)
   fees related to the preparation of the instant motion).
18
          The only basis for relief Plaintiff cites is RCW §4.84.330, which permits an award
19 of fees and costs to the prevailing party if authorized by the underlying contract. Plaintiff
   suggests the underlying Indemnity Agreement (the “Agreement”) that was the subject of
20 Plaintiff’s Complaint, docket no. 1, authorizes recovery of fees and costs associated with
   execution on the prior judgments. However, the Agreement says no such thing.
21 Although the Agreement requires Defendant to indemnify Plaintiff for “any Loss
   sustained or incurred: (a) by reason of having executed or being requested to execute any
22 and all Bonds; (b) by failure of [Defendant’ to perform or comply with any of the

23

     MINUTE ORDER - 1
 1 covenants or conditions of this Agreement or any other agreement; and (c) in enforcing
   any of the covenants or conditions of this Agreement or any other agreement,” those
 2 provisions are limited to acts or omissions related to the requirements of the Agreement.
   Indemnity Agreement, docket no. 16-2 at 2. The Agreement does not expressly authorize
 3 recovery of collection costs or other costs associated with execution of a judgment. To
   the extent Plaintiff is alleging new facts that give rise to separate claims under the
 4 Agreement, those facts were not part of the operative Complaint and are irrelevant for
   purposes of this litigation.
 5
           Fees associated with garnishment and registration are recoverable in the same
 6 collateral proceedings where they were incurred, pursuant to RCW §§ 6.27.090
   (authorizing recovery of certain costs and fees in a garnishment proceeding of up to 10
 7 percent of the unsatisfied judgment or the amount prayed for in the complaint); 6.36.140
   (authorizing recovery of costs of registering a foreign judgment). Plaintiff has cited no
 8 authority indicating this Court may enter supplemental default judgments associated with
   a creditor’s attempts to execute on prior default judgments when Washington law
 9 authorizes their recovery elsewhere. Finally, Plaintiff also fails to offer evidence
   regarding whether the fees charged represent reasonable fees in the relevant community.
10 See Camacho v. Bridgeport Fin. Inc., 523 F.3d 973, 979 (9th Cir. 2008) (“Generally,
   when determining a reasonable hourly rate, the relevant community is the forum in which
11 the district court sits.”). Therefore, Plaintiff’s Motion for Second Supplemental
   Judgment against Defendant Matthew C. Rowlen, docket no. 24, is DENIED.
12
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
13 record.
           Dated this 24th day of October, 2018.
14

15                                                  William M. McCool
                                                    Clerk
16
                                                    s/Karen Dews
17                                                  Deputy Clerk

18

19

20

21

22

23

     MINUTE ORDER - 2
